Citation Nr: 1218085	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  08-04 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for astigmatism.  

2.  Entitlement to service connection for residuals of a head trauma, other than headaches.

3.  Entitlement to service connection for diabetic retinopathy.

4.  Entitlement to an initial compensable rating for dermatitis of the forehead and temples.

5.  Entitlement to an initial compensable rating for prostatic hypertrophy.

6.  Entitlement to service connection for a heart condition, to include pericarditis.

7.  Entitlement to an initial compensable rating for residuals of a fractured right finger.

8.  Entitlement to an initial compensable rating for bilateral pes planus.

9.  Entitlement to an initial compensable rating for allergic rhinitis.

10.  Entitlement to an initial rating greater than 10 percent for posttraumatic stress disorder (PTSD).

11.  Entitlement to an initial rating greater than 10 percent for hiatal hernia with gastro-esophageal reflux disorder (GERD).

12.  Entitlement to an initial rating greater than 10 percent for tension headaches.

13.  Entitlement to an initial rating greater than 10 percent for lumbar strain.

14.  Entitlement to an initial rating greater than 10 percent for right shoulder rotator cuff tendonitis.

15.  Entitlement to an initial rating greater than 10 percent for left shoulder strain.

16.  Entitlement to an initial rating greater than 30 percent for degenerative joint disease (DJD) of the cervical spine with neck strain.

17.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983 and again from July 1988 to October 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran had a hearing before the Board in February 2012 and the transcript is of record.

At the February 2012 hearing, the Veteran signed a waiver of local jurisdictional review at that time for all private medical records submitted at the time of the hearing and with regard to VA outpatient treatment records associated with the claims folder after the final March 2011 Supplemental Statement of the Case (SSOC). Accordingly, although an additional SSOC was not issued, the Board finds no prejudice in issuing the decision here in light of the Veteran's signed waiver.

Rating decisions subsequent to the January 2007 decision on appeal here granted the Veteran partial increased ratings for his neck disability, tension headaches, hiatal hernia with GERD, and PTSD, all effective from the date of the grant of service connection.  After the Veteran has perfected his appeal, however, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the issues are still properly before the Board and have been appropriately rephrased above.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim of TDIU is inferred in increased rating claims where the Veteran claims his disability affects his employability.  The Board finds that the Veteran has indicated occupational impairment due to his service connected disabilities throughout this appeal.  Although the RO denied a TDIU claim in an April 2009 rating decision, the Board finds the issue has been reasonable raised again in connection with the increased ratings on appeal here. 

The issues of entitlement to service connection for vertigo, and for an acquired psychiatric disorder other than PTSD have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a heart condition, to include pericarditis and the issues seeking increased ratings for residuals of a fractured right ring finger, a neck disability, a low back disability, tension headaches, hiatal hernia with GERD, right shoulder disability, left shoulder disability, bilateral pes planus, allergic rhinitis, PTSD, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is necessary on his part.


FINDINGS OF FACT

1.  In February 2012, prior to the promulgation of a decision, the Veteran withdrew the appeal of entitlement to service connection for astigmatism.  

2.  The Veteran does not currently have any diagnosed residuals of a head trauma, other than the service-connected headaches. 

3.  The Veteran does not currently have diabetic retinopathy.

4.  The Veteran's dermatitis is manifested by eczema and intermittent itchy areas on the forehead and temples affecting less than 5% of his total body and exposed surface area with no disfigurement, lesions, or scarring.

5.  The Veteran's historical diagnosis of prostatic hypertrophy is currently asymptomatic.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal with respect to the issue of Entitlement to service connection for astigmatism have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011). 

2.  The criteria for service connection for residuals of head trauma, other than headaches, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011). 

3.  The criteria for service connection for diabetic retinopathy have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

4.  The criteria for an initial compensable disability rating for dermatitis of the forehead and temples have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.118, DC 7806 (2011).

5.  The criteria for an initial compensable disability rating for prostatic hypertrophy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.115b, DCs 7525, 7527 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) ( 

Duty to Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A letter dated in June 2006 satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating, with respect to the issues on appeal.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  With regard to initial rating claims, once service connection was granted and a disability rating and effective date was assigned, section 5103(a) notice was no longer required.  Dingess, 19 Vet. App. at 490-91 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims decided herein.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  

The Veteran was afforded medical examinations to obtain opinions as to whether the Veteran has any residuals of an in-service head injury related to service in 2006 and 2007.  Further examination or opinion is not needed because, at a minimum, there is no persuasive and competent evidence that the claimed conditions may be associated with the Veteran's military service.  This is discussed in more detail below.

The Board concludes a VA examination with regard to the Veteran's claimed diabetic retinopathy is not needed here because, as will be discussed in more detail below, there is no competent and persuasive evidence that the Veteran actually has diabetic retinopathy.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  While the Veteran claims he has some vision problems, medical evidence has consistently ruled out the presence of retinopathy specifically.  For these reasons, the Board concludes a VA examination for this issue is not necessary.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).  

The Veteran was provided appropriate VA examinations in 2006 and 2007 regarding the claims for increased rating decided here.  These examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's skin or prostate disabilities since he was last examined.  Indeed, the Veteran testified in February 2012 during his hearing before the Board that these particular disabilities are the same since the last VA examination.  The Veteran has not reported receiving any recent treatment specifically for these conditions since the last VA examinations (other than at VA, which records are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  The 2006 and 2007 VA examination reports are thorough and supported by VA outpatient treatment records.  There is no rule as to how current an examination must be, and the Board concludes the examinations in this case are adequate upon which to base a decision.

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claims.  

Withdrawal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In this case, the Veteran testified before the Board in February 2012 and indicated he wished to withdraw his appeal seeking service connection for astigmatism.  Accordingly, the Board concludes the claim is withdrawn and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue and it is dismissed. 

Service Connection

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Credibility

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  

Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a claimant are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Here, the Veteran's statements are deemed not credible because they are inherently inconsistent.

The Veteran claims he suffered a fall in the military causing significant head trauma with permanent residuals affecting his vision, cognitive functioning, balance and memory.  The Veteran's lay statements have been considered as they pertain to the issues; however, the Board finds he has proved to be a non-credible source of evidence.

According to service treatment records the Veteran fell off a roof in December 2002 falling eight to ten feet on concrete.  The Veteran fell on his back and incurred cervical spine compression fractures along with injuries to his left hip and tailbone.  Contemporaneous treatment records do not indicate a head injury or loss of consciousness.  The Veteran complained of headaches thereafter, but an April 2004 CT scan of the brain showed no abnormalities.  His headaches were attributed to tension and stress.  In May 2006 Report of Medical History prepared as part of his separation examination, the examiner noted the Veteran's complaints of headaches and dizziness with a reported history of head trauma, but, in contrast, a June 2006 physician associated the Veteran's complaints of headaches and dizziness with an upper respiratory infection.  
  
The Veteran claims at the time of this December 2002 fall he hit his head and was knocked unconscious.  In addition to the physical injuries, the Veteran claims he also has head injury residuals, which include cognitive dysfunction, memory problems, dizziness, psychiatric illness, and migraine headaches due to an in-service head injury.  

It has been difficult to confirm what, if any, residuals the Veteran may have due to the December 2002 injury because examiners have noted that the Veteran consistently exaggerates symptoms and, at times, declines completing diagnostic testing.  

In December 2007, for example, the Veteran was afforded a VA psychiatric examination.  At that time, the Veteran reported "migraine" headaches lasting four to five hours every day.  The examiner found it noteworthy, however, that the Veteran takes no medication for his headaches despite the description of the severity of the headaches.  Other medical records note these headaches as "stress" headaches.  The Veteran also described significant cognitive and memory problems.  In contrast, the examiner found little objective evidence to support his complaints.  In fact, the examiner noted the Veteran's diagnostic scores indicated the Veteran's responses are "more likely than not invalid."   The examiner concluded the Veteran "is significantly exaggerating symptomatology...."  The only diagnosis that could be rendered at that time was "Malingering."  

The Veteran's varying description of symptoms can be seen with all his claims, not just the head injury and psychiatric claims.  At times, such as on VA examination in December 2007, the Veteran described severe symptoms for virtually all his claims, but seemed to paint a different picture during his February 2012 hearing before the Board.  For example, during his December 2007 VA examination, the Veteran indicated his gastrointestinal disorder causes bloody stools.  In contrast, during his hearing where the Veteran testified under oath, the Veteran indicated he gets indigestion from time to time, but otherwise has no real symptoms. 

During a December 2007 VA examination for the Veteran's claimed prostatitis, similarly, the examiner noted, "please note that patient initially claimed he could not remember past medical history, but as I continued with the history taking on all his medical claims he was able to give me very specific details without difficulty."  Despite the Veteran's complaints at that time, the examiner diagnosed the Veteran with mild benign prostatic hypertrophy, normal for his age with no real symptoms.  

The Veteran was seen for a mental health consultation at a VA Medical Center in September 2008.  At that time, the Veteran acted erratically indicating he did not remember ever being there before and complaining of a migraine. The Veteran was asked numerous questions around the 2002 head trauma incident.  The psychologist noted this was the second attempted interview due to the Veteran's prior diagnosis of malingering.  The VA psychologist noted the Veteran demonstrated significant memory problems in the beginning of the interview, but by the end of the interview the Veteran was more responsive and seemed to have no problems recalling earlier parts of the interview.  The psychologist felt the Veteran was not cooperative and continued to exaggerate his symptoms by answering yes to every single question.  

During a January 2011 VA traumatic brain injury examination, the examiner noted the Veteran's contention of a head injury in service resulting in a 2-3 minute blackout, but further noted the service treatment records do not confirm loss of consciousness.  Similar to other examiners, the January 2011 VA examiner had a difficult time assessing the Veteran due to lack of cooperation.  The examiner attempted to conduct a neuropsychology test, but the Veteran did not participate in the test and then "just left." 

The Veteran reported once again for a neuropsychology consult in March 2012 where the examiner noted significant inconsistencies in his behavior.  During the actual evaluation, the Veteran could not remember basic information such as the dates of his military service, jobs, date of high school graduation or the like.  The psychologist also noted, however, the Veteran's testing answers were in an atypical pattern inconsistent with either normal test performance or brain dysfunction.  Rather, the scores were low enough "suggesting he knew the correct answers but chose incorrect ones." As such, the testing results were considered invalid and an underestimate of the Veteran's true abilities.   The psychologist agreed with the diagnosis of "malingering."  The psychologist further notes the Veteran requested a 2-3 minute break in the middle of the testing, and during the break just left. 

The examples noted above are not exhaustive, but show the inherent inconsistencies of the Veteran's statements and sworn testimony throughout the pendency of his appeal.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481; Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding the Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

Because of the Veteran's inconsistent statements and medical evidence cutting against the Veteran's contentions of cognitive and memory dysfunction since service, the Board gives greater credence and weight to the contemporaneous medical records filed in this matter.  

Residuals of Head Trauma

The Veteran claims he has residuals of an in-service head injury, to include cognitive dysfunction, memory problems, vertigo and headaches.

The claim is complicated by the fact that the Veteran is already service-connected for headaches, various physical injuries, and posttraumatic stress disorder associated with, at least in part, the December 2002 fall.  (The Veteran also claims he was at the Pentagon during the September 11, 2001 attack).  To the extent the Veteran's claim rests on symptoms stemming from these already-service-connected disabilities, the Board finds the claim must fail.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (holding separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition).

Again, the Veteran's service treatment records confirm that in December 2002 the Veteran fell off a roof falling eight to ten feet onto concrete.  At that time, he was noted to have injuries to his neck (compression fractures), left hip, and tailbone.  The Veteran was not reported to have suffered a head injury or loss of consciousness at that time.  The Veteran complained of headaches thereafter, but an April 2004 CT scan of the brain showed no abnormalities.  His headaches were attributed to tension and stress.  In May 2006 an examiner noted the Veteran's complaints of headaches and dizziness with a reported history of head trauma, but in contrast a June 2006 physician associated the Veteran's complaints of headaches and dizziness with an upper respiratory infection.  

As will be explained more thoroughly below, the Board finds no definitively diagnosed condition that has been persuasively attributed to the Veteran's claimed in-service head injury, the December 2002 fall or any other incident of his military service.

The Veteran was afforded a VA examination in August 2006 where the examiner noted the 2002 fall and the Veteran's claimed head injury at that time.  The examiner found no indication of loss of consciousness.  At that time, the Veteran merely complained of headaches and dizziness, which the examiner noted has been related to upper respiratory infections in 2006 and not head trauma.  Overall, the examiner found the Veteran had no objective evidence of any residual resulting from the 2002 head trauma.

VA outpatient treatment records indicate the Veteran was seen for a mental health consultation in September 2008.  At that time, the psychologist noted some questionable behavior and significant memory problems attributable either to his migraines or to the claimed 2002 head trauma incident.  The psychologist diagnosed the Veteran with a mood disorder and recommended neuron psychological testing.  The psychologist noted it was difficult to assess the Veteran because he would not cooperate with the interview and exaggerated his symptoms. 

Private treatment records dated in 2009, to include CT scan, indicate the Veteran's complaints of vertigo, but related his vertigo to sinus conditions (versus head trauma).  None of these private treatment records note evidence of a traumatic brain injury.

The Veteran was afforded a VA traumatic brain injury examination in January 2011.  The examiner noted the Veteran's contention of a head injury in service resulting in a 2-3 minute blackout, but further noted the service treatment records do not confirm loss of consciousness.  Similar to other examiners, the January 2011 VA examiner had a difficult time assessing the Veteran due to lack of cooperation.  The examiner attempted to conduct a neuropsychology test, but the Veteran did not participate in the test and then "just left."  Based on the claims folder review and the amount of information the examiner could solicit from the Veteran prior to him leaving, the examiner opined that the Veteran's reported headaches are less likely as not related to head injury and changes in social interaction skills and memory are more likely related to his other mental health issues, and less likely related to head trauma.  In contrast, the examiner found no evidence of residuals specifically stemming from the TBI.

The Veteran reported once again for a neuropsychology consult in March 2012 where the examiner noted significant inconsistencies in his behavior.  During the actual evaluation, the Veteran could not remember basic information such as the dates of his military service, jobs, date of high school graduation or the like.  The psychologist also noted, however, the Veteran's testing answers were in an atypical pattern inconsistent with either normal test performance or brain dysfunction.  Rather, the scores were low enough "suggesting he knew the correct answers but chose incorrect ones." As such, the testing results were considered invalid and an underestimate of the Veteran's true abilities.   The psychologist agreed with the diagnosis of "malingering."  The psychologist further notes the Veteran requested a 2-3 minute break in the middle of the testing, and during the break just left. 

VA outpatient treatment records through March 2012 also do not indicate any residual specifically from an in-service head trauma.  All complaints raised by the Veteran are associated to unrelated reasons.  The Veteran's headaches are consistently attributed to tension or stress.  The Veteran's complaints of dizziness and vertigo were attributed to sinus problems and respiratory infections.  The Veteran's complaints of psychiatric symptoms have been attributed to a myriad of diagnoses, to include mood disorder, PTSD, dysthymic disorder and depression.  These diagnoses have been varying because of the Veteran's "malingering" symptoms, but no medical professional has attributed any memory, cognitive, psychiatric or physical disorder to the Veteran's claimed head injury.

In short, the medical evidence does not confirm the Veteran has any current diagnosis attributable to an in-service head injury, other than the already service-connected headaches.  

It is well documented the Veteran fell off a roof during his military service onto concrete suffering back, neck, hip and tailbone injuries.  December 2002 records do not document a head injury specifically or loss of consciousness.  Subsequent service treatment records do include complaints of headaches and dizziness with a reference to the Veteran's reported history of head trauma, but CT scans and examinations throughout time show no abnormality consistent with head trauma.

The Board also finds noteworthy that the Veteran is currently service connected for headaches, but no medical professional has definitively linked the headaches to an in-service head trauma.  Again, CT scans and examinations throughout time show no abnormality consistent with head trauma.

It is unclear whether the Veteran's December 2002 fall resulted in a head injury, but even if an in-service head trauma is conceded, VA examiners in 2007, 2008, 2011 and 2012 consistently opine he has no current residuals due to head trauma.  

While the Board has considered the Veteran's testimony and various statements describing his cognitive dysfunction and memory loss, for reasons explained above, the Board finds the Veteran simply not credible.  For that reason, the objective medical evidence was given more probative weight.  Overall, the Board finds it unpersuasive that the Veteran is suffering from cognitive or memory dysfunction due to in-service head trauma.  

In light of the evidence described above, the Board finds that service connection for residuals of a head injury is not warranted.  Direct service connection requires a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The most probative evidence of record is against such a finding in this case.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claims, and the benefit of the doubt doctrine is not for application.  As such, the appeal is denied.

Diabetic Retinopathy

Service treatment records indicate the Veteran entered service with some deficiency in distant and near vision.  In June 2006, the Veteran was diagnosed with presbyopia and astigmatism.  The service treatment records do not definitively diagnose the Veteran with diabetic retinopathy specifically, but do show treatment for "glucose intolerance" and "pre-diabetes."

After service, VA outpatient treatment records indicate screenings for diabetes, but at all times, no diabetic retinopathy was found.  In September 2006, for example, the VA physician noted no evidence of retinopathy, but also noted limited view because the Veteran refused dilation.  Most recently, the Veteran was seen by a VA ophthalmologist in March 2012 where the diagnosis of diabetes was noted, but "without retinopathy."  

The RO denied the Veteran's claim seeking entitlement to service connection for diabetes mellitus, type II in a May 2007 rating decision.  This decision is not currently on appeal before the Board.

In short, the medical evidence does not confirm a current diagnosis of retinopathy, to include diabetic retinopathy.  The Veteran, during his hearing before the Board in February 2012, withdrew his claim specifically seeking entitlement to service connection for astigmatism so the retinopathy claim is the only eye-related claim currently before the Board here.

Service connection requires first and foremost, "the existence of a present disability."  Shedden, 381 F.3d 1163.  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

While the Veteran is competent to identify problems with his vision, the Board concludes he is not competent to identify the specific diagnosis affecting his vision.  Additionally, medical evidence specifically rules out the presence of retinopathy, which the Board finds more persuasive than the Veteran's description of eye-related symptomatology.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).  

Accordingly, the Veteran's appeal seeking entitlement to service connection for diabetic retinopathy must be denied.

Increased Ratings 

In general, disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, which is the case here, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).  As will be explained more thoroughly below, staged ratings are not appropriate here because the Veteran's disabilities have been consistent throughout time.  Indeed, the Veteran testified before the Board in February 2012 that neither his skin nor prostate conditions have changed since the last 2007 VA examinations.  

Dermatitis of the Forehead and Temple

Initially, the Board notes that the regulations pertaining to rating skin disabilities were revised, effective October 23, 2008.  However, those revised provisions are applicable only to claims received on or after October 23, 2008, or if a Veteran was previously evaluated under Diagnostic Codes 7801-7805 and requests review under the new criteria.  Neither situation applies in this case.  Consequently, the revisions to the skin regulations that took effect in October 2008 do not apply in this case.  73 Fed. Reg. 54708 (Sept. 23. 2008).

The RO assigned an initial noncompensable rating for the Veteran's contact dermatitis of the forehead and temple area under DC 7806, for dermatitis or eczema.  38 C.F.R. § 4.118, DC 7806 (2008).  DC 7806 provides for a 10 percent rating where the condition affects at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Id.  

The Veteran's VA outpatient treatment records do not indicate any ongoing treatment for his skin disability.

The Veteran was afforded a VA examination in August 2006 where the Veteran indicated he treats his dermatitis with prescription cream, but otherwise no ongoing treatment.  The examiner noted mild darkening and diagnosed the Veteran with contact dermatitis of the forehead and temple. 

The Veteran was afforded an additional VA examination in December 2007.  At that time, the Veteran indicated he had received no treatment for his skin in the last 12 months, but complained of intermittent itching.  The examiner diagnosed the Veteran with eczema of the forehead and temples affecting less than 5 percent of total and exposed body area.  The examiner found no lesions, scarring or any evidence of disfigurement.

The Veteran denied any on-going treatment or current treatment for his skin and further testified during his hearing before the Board in February 2012 that his condition has not worsened since the last 2007 VA examination.  Indeed, there is no evidence in the claims folder of any current treatment for his skin.  

According to the medical evidence, the Veteran's dermatitis and eczema affects less than 5% of his total body surface area and does not require on-going treatment and, therefore, no compensable rating is warranted under DC 7806.  

The Veteran's dermatitis/eczema is also not compensable under any other applicable skin diagnostic codes.  DC 7804 provides for a 10 percent rating of a superficial scar proven to be painful on examination even where the scar is on the tip of a finger or toe and amputation of the part would not warrant a compensable evaluation.  38 C.F.R. § 4.118, DC 7804.  DC 7804 further provides that "superficial" scars are those not associated with underlying soft tissue damage.  Id.  In this case, the Veteran does not complain of painful scars and no tenderness was found on examination. 

Other diagnostic codes, to include DC 7801, 7802 and 7803 provide for compensable ratings where the scar (or dermatitis in this case) is an excessive size or where the scar causes a frequent loss of covering of skin over the scar.  In this case, none of the medical evidence suggests either is present.  The 2006 examiner does note "mild" darkening over the region, but neither the 2006 nor the 2007 examiner found the Veteran's skin condition to have caused "disfigurement."  Accordingly, DC 7800 is also not applicable.

In short, based on the VA examination findings of mild dermatitis/eczema of the forehead and temples with intermittent itching affecting less than 5% of the Veteran's total body surface with no regular treatment needed, the Board cannot reasonably conclude that the severity of the Veteran's skin condition warrants a compensable rating.  The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor; however, the preponderance of the evidence is against the assignment of a compensable disability rating.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran. In this case, the Board finds no provision upon which to assign a compensable rating for the Veteran's skin disability.

Prostatic Hypertrophy

The Veteran was treated for an enlarged prostate while in the military and diagnosed with prostatitis in June 2006.  The Veteran was afforded a pre-separation VA examination in August 2006 where the examiner noted the Veteran's history of prostatitis, but found the Veteran to be currently asymptomatic.

Most recently, the Veteran was afforded a VA examination in December 2007 where the examiner noted mild benign prostatic hypertrophy, normal for his age, with no current symptoms.  Service treatment records, private treatment records and VA outpatient treatment records are otherwise silent to this condition.

Genitourinary disabilities are rated under 38 C.F.R. § 4.115b.  The RO assigned an initial noncompenable rating for the Veteran's prostatic hypertrophy under Diagnostic Code 7525, for chronic epididymo-orchitis.  Under DC 7525, ratings are based on frequency of urinary tract infections.  See 38 C.F.R. § 4.115b, DC 7525.  Diagnostic Code 7527 rates prostate gland injuries, infections, hypertrophy and postoperative residuals based on voiding dysfunction or urinary tract infections, whichever is predominant.  Id. at DC 7527.

As indicated above, regardless which diagnostic code is applied, the Veteran's prostate disability is currently asymptomatic and has been since before his October 2006 separation from the military.  The Veteran conceded during his hearing before the Board in February 2012 that his prostate does not cause problems for him and has not changed since his last VA examination.  For these reasons, the Board concludes a compensable rating is not warranted here.

Extra-Schedular Consideration

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected skin and prostate disabilities.  As discussed above, there are higher ratings available under the diagnostic codes for the disabilities addressed in this decision, but the Veteran's condition is not productive of the manifestations that would warrant the higher ratings.  His service-connected prostate condition is currently asymptomatic.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

The appeal of the issue of entitlement to service connection for astigmatism is dismissed.

Entitlement to service connection for residuals of a head trauma, other than headaches, is denied.

Entitlement to service connection for diabetic retinopathy is denied.

Entitlement to an initial compensable rating for dermatitis of the forehead and temples is denied.

Entitlement to an initial compensable rating for prostatic hypertrophy is denied.


REMAND

Service connection for a heart condition, to include pericarditis.

The medical records in the claims folder currently do not show a current diagnosis of pericarditis or any other heart condition.  However, the Veteran testified under oath before the Board in February 2012 that he was treated three times at a VA facility in California for heart incidents.  The records in the claims folder are solely from Florida VA facilities.  No efforts have been made to obtain VA records in California, to the extent they exist.  

VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO should take additional steps to obtain these identified records and ensure the file is complete.

Increased Ratings: Residuals of a Fractured Right Ring Finger, Pes Planus, Allergic Rhinitis, PTSD, hiatal hernia with GERD, Tension Headaches, Lumbar Strain, Bilateral Shoulders, Cervical Spine,

With regard to increased rating claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran has not been afforded VA examinations specifically for these issues since December 2007, nearly five years ago, at which time the issue was service connection, not the current severity of the conditions.  Since that time, the claims folder contains a significant amount of private and VA medical records indicating further treatment and a possibly worsening of these disabilities.  The Veteran further testified that these disabilities have worsened since they were last examined during his February 2012 hearing.

With regard to his lumbar spine disability specifically, the Veteran testified and submitted private treatment records that his lumbar spine disability causes neurological manifestations.  The submitted private MRI dated in January 2012 reflects clinical evidence of herniated discs.  The Veteran has never been afforded a neurological examination to ascertain neurological manifestations stemming from his spine disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

With regard to his PTSD, the medical record contains conflicting evidence as to whether the Veteran actually has PTSD versus some other psychiatric disorder.  Indeed, some VA examiners and physicians throughout time believe the Veteran to be "exaggerating" his symptoms.  While the Veteran has been diagnosed with PTSD in the past, more recent examiners do not believe the Veteran has the clinical picture supporting the diagnosis.  A new VA examination is indicated to resolve the conflicting evidence.  To the extent there may be more than one psychiatric diagnosis, the Board may compensate the Veteran only for service-connected disability.  However, the Board is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181 (1998).  
 
The RO should also take this opportunity to obtain any private or VA outpatient treatment records that may not currently be of record.

TDIU

As noted in the introduction, the TDIU issue has been reasonably raised by the record.  Specifically, the Veteran indicated in many examinations and during his February 2012 hearing before the Board that he last worked two years ago in technical support, but had to cease working.  There is contradictory evidence as to whether his unemployment is due to his service connected disabilities or merely due to the economy and his inability to find a job.  

In any case, the TDIU issue is "inextricably intertwined" with the resolution of the service connection and increased rating claims on appeal here and, therefore, they must be fully decided prior to adjudication of the Veteran's TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in connection with his inferred claim for TDIU.

2.  Ask the Veteran to identify and provide release forms for any private or VA treatment received for any of the claimed conditions, to include the specific California VA facility that treated him for his claimed heart condition.  Thereafter, efforts should be made to obtain any and all identified treatment, to include at the VA Medical Centers in California and Tampa, Florida.  All efforts to obtain identified medical records should be fully documented, and any VA facility must specifically provide a negative response if records are not available. 

3.  After 1 and 2 above is completed, and records are obtained, to the extent available, schedule the Veteran for appropriate VA examinations to determine the current severity and identify all manifestations of the service-connected neck, back, right finger, bilateral feet and bilateral shoulders disabilities.   

All indicated tests should be performed and the claims folder must be provided to the examiners for review.  Based on the examination and review of the record, the examiners should address the following:

(a)  For the low back, cervical spine, right ring finger, bilateral shoulders and bilateral feet disabilities, the examiners should note in the examination report all pertinent pathology associated with the conditions, to include range of motion findings and any neurological manifestations.   

(b)  If any neurological abnormality is diagnosed, the examiner should identify what nerve(s) is/are affected and whether the disorder is "mild," "moderate" or "severe," fully explaining the rationale behind any opinion rendered.  

(c)  With regard to the back, the examiner should also note whether the Veteran has intervertebral disc syndrome and, if so, should discuss the number of incapacitating episodes that the Veteran has experienced in the past year due to this spine disability.

(d)  In addition, the examiners should discuss whether the Veteran's service-connected low back, neck, right finger or bilateral shoulders disabilities exhibit weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disorders.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiners should also express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his back or neck repeatedly over a period of time.

(e)  The examiner is requested to provide an opinion as to whether the Veteran's service-connected disabilities, either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  Detailed rationale is requested for the opinion provided.  

The examiners are requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  After 1 and 2 above is completed, and records are obtained, to the extent available, schedule the Veteran for a psychiatric examination to ascertain the current severity of the Veteran's PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims folder must be made available to the examiner for review.  

Based on the examination and review of the record, the examiner should address the following:

(a) Comment on the severity of the Veteran's service-connected PTSD.  The examiner should also report all signs and symptoms necessary for rating the Veteran's PTSD under the General Rating Formula for Mental Disorders.  The examiner should address the level of social and occupational impairment attributable solely to the service-connected PTSD and distinguish any symptomatology attributed to other non-service connected psychiatric diagnoses.  If a distinction cannot be made, the examiner should indicate that.  

The examiner is also asked to address and reconcile (to the extent able) the significant fluctuations in the Veteran's diagnosis.   

(b) The examiner is also requested to provide an opinion as to whether the Veteran's service-connected disabilities, either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  Detailed rationale is requested for the opinion provided.  

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5.  After 1 and 2 above is completed, and records are obtained, to the extent available, schedule the Veteran for appropriate examinations to ascertain the current severity of the Veteran's allergic rhinitis, hiatal hernia with GERD, and tension headaches.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims folder must be made available to the examiner for review.  

The examiner is also requested to provide an opinion as to whether the Veteran's service-connected disabilities, either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  Detailed rationale is requested for the opinion provided.  

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

6.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


